Citation Nr: 0728928	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-38 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of cervical spine surgery performed at a 
Department of Veterans Affairs Medical Center on April 3, 
1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
February 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.

In April 2007, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for residuals of cervical spine surgery performed at a 
VA Medical Center (VAMC) on April 3, 1998, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Compensation under 38 U.S.C.A. § 1151 for residuals of 
cervical spine surgery performed at a VAMC on April 3, 1998 
was denied by the RO in an August 1999 decision.  The veteran 
did not appeal that decision.

2.  Evidence received since August 1999 relates to an 
unestablished fact necessary to substantiate the claim for 
service connection and raises a reasonable possibility of 
substantiating the claim.  



CONCLUSIONS OF LAW

1.  The August 1999 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

2.  The evidence added to the record since August 1999 is new 
and material; the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this legislation and finds that, given 
the favorable action taken herein, no discussion of the VCAA 
is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

New & Material Evidence

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
residuals of cervical spine surgery performed at a VAMC on 
April 3, 1998.  He advances his claim on two fronts.  He 
contends that increased symptoms after surgery reflect 
negligence and a want of due care in the performance of the 
surgery.  He also contends that he was discharged early 
without proper bracing for his neck, and that as a result, he 
fell striking his unprotected neck and causing chronic pain 
and other symptoms.  By a decision dated in August 1999, the 
RO denied the veteran's claim on the basis that the evidence 
failed to establish that VA medical services were the 
proximate cause of additional disability.  The veteran did 
not perfect an appeal with respect to this decision.

Applicable law provides that the August 1999 RO decision that 
was unappealed is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1999).  Once a decision becomes final, 
new and material evidence is required to reopen the claim 
which was denied.  38 U.S.C.A. § 5108 (West 2002).

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).  

The veteran submitted evidence including a May 2003 statement 
by private physician G. M. W., M.D.  The doctor expressed the 
opinion that, "Cervical surgery was likely inadequate and it 
was below standard to send a patient home without a neck 
brace."  Presuming its credibility for the limited purpose 
of ascertaining materiality, this statement is found to 
relate to the unestablished fact necessary to substantiate 
the claim, specifically that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing surgical treatment.  See 38 U.S.C.A. 
§ 1151 (West 2002).  Because the statement relates cervical 
cord damage and right sided weakness to the VA surgery, it 
also raises a reasonable possibility of substantiating the 
claim.  Therefore, the veteran is found to have submitted new 
and material evidence sufficient to reopen his previously 
denied claim for compensation under 38 U.S.C.A. § 1151 for 
residuals of cervical spine surgery performed at a VAMC on 
April 3, 1998.  On this limited issue, the appeal is granted.




ORDER

New and material evidence having been submitted, the 
application to reopen the claim for compensation under 
38 U.S.C.A. § 1151 for residuals of cervical spine surgery 
performed at a VAMC on April 3, 1998 is granted.  


REMAND

The Board is required to seek a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of a current disability, 
establishes that the veteran suffered an event, injury or 
disease in service, and indicates that the current disability 
may be associated with the in-service event, injury or 
disease.  38 C.F.R. § 3.159(c)(4) (2006).  

In this case, the veteran has had remedial surgery.  A 
current opinion should be obtained to identify any current 
residuals of the 1998 surgery and to determine whether they 
were due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing surgical treatment.  This opinion should 
be based on a complete record.  The Board's initial review 
shows the current record includes the hospital summaries and 
some clinical records, but does not include the operative 
report or records of the veteran's condition prior to 
discharge.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  A complete copy of the VA medical 
records for April 1998 should be 
obtained and associated with the claims 
folder.  This would include, but not be 
limited to, doctor's notes, nurse's 
notes, operative reports, emergency 
room records, and discharge summaries.  

2.  The veteran should be asked to 
complete releases for the private 
hospital he was initially brought to 
following his fall on April 6, 1998.  
Thereafter, the RO should request a 
copy of those records from the private 
hospital.  

3.  The veteran should be scheduled for 
examination by a neurosurgeon.  The 
claims folder, including the records 
noted above, should be made available 
to the examiner for review and he 
should note in his report that the 
claims folder was reviewed.  Any tests 
or studies needed to respond to the 
following should be done.  

a.  Is it at least as likely as not (a 
50 percent or greater probability) that 
the veteran has residuals of the 
cervical spine surgery performed at a 
VAMC on April 3, 1998, due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA in furnishing surgical treatment?  
If so, the examiner should list and 
describe all residuals of the 1998 
cervical spine surgery that are at 
least as likely as not due to 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part 
of VA.  

b.  The examiner should provide a 
complete explanation for his opinion, 
including a discussion of the May 2003 
statement by Dr. G. M. W.  

4.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last supplemental statement of the 
case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


